Exhibit 10.150

 

 

LOGO [g931280g78n65.jpg]

Advances, Pledge and Security Agreement

Delivery

This Advances, Pledge and Security Agreement (“Agreement”), effective this 16th
day of June, 2014 is entered between PMT Insurance, LLC (“Member”), with
principal offices at 8182 Maryland Avenue, Suite 1500, St. Louis, MO 63105, and
the Federal Home Loan Bank of Des Moines (“Bank”), with principal offices in Des
Moines, Iowa.

WHEREAS, the Bank may from time to time make available extensions of credit to
the Member, including, but not limited to, advances and standby letters of
credit (“Advances”), in accordance with the Federal Home Loan Bank Act, the
regulations and directives of the Federal Housing Finance Agency, the Master
Transaction Agreement entered between the Bank and the Member dated
[                    ], the Confirmations issued hereunder, and the policies and
procedures currently set forth in the Bank’s Member Products Policy, as amended,
superseded or replaced by the Bank’s Board of Directors from time to time, and
the Bank’s Credit and Collateral Procedures, as amended, superseded or replaced
by the Bank’s management from time to time (collectively referred to herein as
the “Member Policies and Procedures”);

WHEREAS, the Member desires, from time to time, to obtain Advances from the Bank
in accordance with the terms and conditions of this Agreement, the Confirmations
issued hereunder and the Member Policies and Procedures; and

WHEREAS, the Bank requires that all Advances, and all other indebtedness,
arising from any and all obligations or liabilities of the Member to the Bank be
secured pursuant to this Agreement, and the Member agrees to provide such
security;

NOW THEREFORE, for good and valuable consideration, intending to be legally
bound, and with respect to each and every such Advance, the Bank and the Member
agree as follows:

Section 1. Applications. The Member shall request an Advance in such form as
shall be specified by the Bank. Nothing contained in this Agreement or the
Member Policies and Procedures shall be construed as an agreement or commitment
by the Bank to grant any Advance hereunder. The Bank expressly reserves its
right and power to either grant or deny in its sole discretion any Advance. In
the event the Member’s access to an Advance is restricted by law or regulation
because of the capital or financial condition of the Member, the Bank will not
be required to fund any outstanding advance commitments not provided prior to
the effective date of such restriction.

Section 2. Confirmation of Advance. Each Advance, and, except as otherwise
provided, all other indebtedness, shall be evidenced by a writing or electronic
record, in such form or forms as may be determined by the Bank from time to time
(“Confirmation”), issued by the



--------------------------------------------------------------------------------

Bank to the Member. The Member and the Bank shall be bound by the terms and
conditions set forth herein, in the Confirmation and in the Member Policies and
Procedures. Any inconsistencies between the terms and conditions of a
Confirmation, this Agreement, any funding agreement, if applicable, or the
Member Policies and Procedures, shall be resolved in favor of this Agreement.

Section 3. Payment to the Bank. The Member shall repay each Advance and make
payments of interest thereon and any and all costs, expenses, fees and penalties
relating thereto as specified herein and in the Member Policies and Procedures
and the related Confirmation. All payments shall be made at the office of the
Bank in Des Moines, Iowa, or at such other place as the Bank, or its successors
or assigns, may from time to time appoint in writing.

The Member shall maintain in its demand deposit account(s) with the Bank
(collectively, the “Demand Deposit Account”) an amount at least equal to the
amounts then currently due and payable to the Bank on outstanding Advances. The
Member hereby authorizes the Bank to debit the Demand Deposit Account for all
amounts due and payable to the Bank on any Advance or other indebtedness. If the
amount in the Demand Deposit Account is, at any time, insufficient to pay such
due and payable amounts, the Bank may, without notice to the Member, apply any
other funds or assets then in the possession of the Bank to the payment of such
amounts.

Past due payments of principal, interest, or other amounts payable in connection
with any Advance may, at the option of the Bank, bear interest until paid at a
default rate that is 3% per annum higher than the then current rate being
charged by the Bank for Advances.

Section 4. Creation of Security Interest in Collateral.

A. As collateral security for any and all Advances and other indebtedness, the
Member hereby assigns, transfers, pledges and grants a security interest to the
Bank, its successors or assigns all of the following (collectively, the
“Collateral”):

1. all Capital Stock of the Bank now or hereafter owned by Member, and all
deposit accounts now or hereafter maintained by the Member with the Bank; and

2. such property of Member as is described on a Collateral Listing substantially
in the form of Exhibit A or in such other form as may be determined by the Bank
from time to time, transmitted from time to time by Member to Bank and delivered
by Member to Bank as collateral hereunder and identified as such.

The Member shall promptly deliver the Collateral to the Bank or its authorized
agents, in the manner specified by the Member Policies and Procedures or as
otherwise specified in writing by the Bank. Subject to the provisions set forth
in Sections 4.B and 14 of this Agreement, all Collateral pledged by the Member
to the Bank for Advances prior to the date hereof is hereby pledged to the Bank
as Collateral hereunder.

B. The Member undertakes and agrees to keep and maintain at all times Collateral
(exclusive of Bank Capital Stock and Member’s deposit accounts) which has an
Advance Equivalency sufficient to fully secure its Advances. Advance Equivalency
is calculated by applying commercially reasonable Collateral Maintenance Levels
to the



--------------------------------------------------------------------------------

fair market value or book value of Collateral. The Member acknowledges that the
Bank may increase such Collateral Maintenance Levels, in a commercially
reasonable and nondiscriminatory manner as determined by the Bank, by providing
written notice of any such increase to the Member at least thirty (30) calendar
days prior to implementing the same.

C. The Bank agrees to allow the Member to withdraw any Collateral specified in a
written request to the Bank, provided that the Bank reasonably determines that
the remaining Collateral (exclusive of Bank Capital Stock and Member’s deposit
accounts), after giving effect to such withdrawal, has an Advance Equivalency at
least equal to Member’s Advances.

D. The Member agrees to make, execute and deliver to the Bank such assignments,
endorsements, listings, powers, or other documents or instruments, or to take
any such other measures as the Bank may reasonably request in order to protect
its security interest in the Collateral. The Member authorizes the Bank to file
any and all financing statements and amendments thereto as the Bank reasonably
deems desirable to perfect and protect its security interest in the Collateral.

E. The Member agrees to provide any information regarding the Collateral
reasonably requested by the Bank and to make its books and records available to
the Bank audits or verification pursuant to Section 9.

F. Member agrees to provide any information requested by the Bank in connection
with an Advance or Collateral and any information contained in any status
report, schedule, or other documents requested or required hereunder and any
other information given from time to time by the Member as to each item of
Collateral.

G. Unless otherwise directed by the Member, the Bank undertakes and agrees to
transfer all income received by the Bank on any Collateral to the Member’s
Demand Deposit Account. Notwithstanding the foregoing, however, in the event
that a default as described in Section 6 has occurred and is continuing, the
Bank shall directly apply any such income received in satisfaction of the amount
in default.

H. The sole duty of the Bank with respect to any Collateral delivered by the
Member shall be to use reasonable care in the custody and preservation of the
Collateral.

Section 5. Covenants. The Member represents, warrants, and covenants to the
Bank, which representations, warranties, and covenants shall be deemed to be
repeated at all times until the termination of this Agreement:

A. No Event of Default, as defined in Section 6, with respect to the Member has
occurred and is continuing or would occur as a result of the Member entering
into or performing its obligations under this Agreement or any Advance.

B. The Member owns and has marketable title to the Collateral free and clear of
any and all liens, claims, or encumbrances of any kind, and has the right and
authority to grant a security interest in the Collateral and to subject all of
the Collateral to this Agreement.

C. All of the Collateral meets the standards and requirements with respect
thereto established by the Member Policies and Procedures.



--------------------------------------------------------------------------------

D. The Member at all times maintains and accurately reflects the terms of this
Agreement, including the Bank’s interest in Collateral, and all Advances and
other indebtedness on its books and records.

E. The Member has the full power and authority and has received all corporate
and governmental authorizations and approvals as may be required to enter into
and perform its obligations under this Agreement and any Advance.

Section 6. Events of Default. The Bank may consider the Member in default
hereunder upon the occurrence of any of the following events or conditions (each
an “Event of Default”):

A. Failure of the Member to pay any interest, or repay any principal or pay any
other amount due in connection with any Advance and such failure has not been
cured five (5) business days after receipt of notice of such failure;

B. Breach or failure to perform by the Member of any covenant, promise,
condition, obligation or liability contained or referred to herein, or any other
agreement to which the Member and the Bank are parties and such breach or
failure has not been cured five (5) business days after receipt of notice of
such breach or failure;

C. Proof that any representation, statement or warranty made or furnished in any
manner to the Bank by or on behalf of the Member in connection with all or part
of any Advance was false in any material respect when made or furnished;

D. The issuance of any tax levy, seizure, attachment, garnishment, levy of
execution or other process with respect to the Member the amount of which is
greater than five percent (5%) of the Member’s capital and surplus;

E. Any suspension of payment by the Member to any creditor or any events which
result in acceleration of the maturity of any indebtedness of the Member to
others under any indenture, agreement or other undertaking the aggregate amount
of which is greater than the lesser of five percent (5%) of Member’s capital and
surplus or five percent (5%) of the Bank’s capital and surplus, as determined in
accordance with the accounting principles governing the Member’s or Bank’s
published financial statements, respectively;

F. Any: (i) application for, or appointment of, a receiver for, the Member or
for any part of the property of the Member; (ii) voluntary dissolution of or
adjudication of insolvency, or assignment for benefit of creditors, or general
transfer of assets by the Member; (iii) takeover of the management of the Member
by any supervisory authority; (iv) liquidation, merger, or sale of a substantial
portion of the Member’s assets outside of the ordinary course of the Member’s
business; (v) termination of the membership of the Member in the Bank; or
(vi) at any time that in the case of Advances made under the provisions of 12
U.S.C. § 1431(g)(4) or any successor provisions are outstanding, any increase in
the creditor liabilities of the Member, excepting its liabilities to the Bank,
in any manner to an amount exceeding 5% of the Member’s net assets; or

G. Determination by the Bank based on reasonable evidence and in good faith that
a material adverse change has occurred in the financial condition of the Member
from that disclosed at the time of the making of any Advance, or from the
condition of the Member as theretofore most recently disclosed to the Bank in
any manner.



--------------------------------------------------------------------------------

Section 7. Bank Remedies in the Event of Default. Upon the occurrence of any
Event of Default hereunder, the Bank may, at its option, declare the entire
amount of any and all Advances or other indebtedness to be immediately due and
payable. Without limitation of any of its rights and remedies hereunder or under
other law, the Bank shall have all of the remedies of a secured party under the
Uniform Commercial Code of the State of Iowa. The Member agrees to pay all the
costs and expenses of the Bank in the collection of the secured indebtedness and
enforcement of the Bank’s rights hereunder including, without limitation,
reasonable attorney’s fees. The Bank may sell the Collateral or any part thereof
in such manner and for such price as the Bank deems appropriate without any
liability for any loss due to decrease in the market value of the Collateral
during the period held. The Bank shall have the right to purchase all or part of
the Collateral at public or private sale. If any notification of intended
disposition of any of the Collateral is required by law, such notification shall
be deemed reasonable and properly given if mailed, postage prepaid, at least
five days before any such disposition to the address of the Member appearing on
the records of the Bank.

The proceeds of any sale shall be applied in the following order: first, to pay
all costs and expenses of every kind for the enforcement of this Agreement or
the care, collection, safekeeping, sale, foreclosure, delivery or otherwise
respecting the Collateral (including expenses for legal services); then to
interest and fees on all indebtedness of the Member to the Bank; then to the
principal amount of any such indebtedness whether or not such indebtedness is
due or accrued. The Bank, at its discretion or as assigned by law, may apply any
surplus to indebtedness of Member to third parties claiming a secondary security
interest in the Collateral. Any remaining surplus shall be paid to the Member.

Section 8. Additional Security. Member shall assign additional or substituted
Collateral for Advances at any time the Bank shall deem it necessary for the
Bank’s protection.

Section 9. Appointment of Bank as Attorney-in-Fact. Member does hereby make,
constitute and appoint Bank its true and lawful attorney-in-fact to deal with
the Collateral in the Event of Default and, in its name and stead to release,
collect, compromise, settle, and release or record any note, mortgage or deed of
trust which is a part of such Collateral as fully as the Member could do if
acting for itself. The powers herein granted are coupled with an interest, and
are irrevocable, and full power of substitution is granted to the Bank in the
premises.

Section 10. Audit and Verification of Collateral. In extension and not in
limitation of all requirements of law respecting examination of the Member by or
on behalf of the Bank, the Member agrees that all Collateral pledged hereunder
shall always be subject to audit and verification by or on behalf of the Bank in
its corporate capacity.

Section 11. Resolution to be Furnished by Member. The Member agrees to furnish
to the Bank at the execution of this Agreement, and from time to time hereafter,
a certified copy of a resolution of its Board of Directors or other governing
body authorizing such of the Member’s officers, agents, and employees as the
Member shall select, to apply for Advances from the Bank. In lieu of requiring
an additional resolution upon execution of this Agreement, the Bank may rely on
a previously furnished resolution of the Member’s Board of Directors or other
governing body with respect to Advances made pursuant to this Agreement.



--------------------------------------------------------------------------------

Section 12. Applicable Law. This Agreement and all Advances and other
indebtedness obtained hereunder shall be governed by the statutory and common
law of the United States and, to the extent federal law incorporates or defers
to state law, the laws (exclusive of choice of law provisions) of the State of
Iowa. Notwithstanding the foregoing, the Uniform Commercial Code as in effect in
the State of Iowa shall apply to the parties’ rights and obligations with
respect to the Collateral. If any portion of this Agreement conflicts with
applicable law, such conflict shall not affect any other provision of this
Agreement that can be given effect without the conflicting provision, and to
this end the provisions of this Agreement are severable.

Section 13. Jurisdiction. In any action or proceeding brought by the Bank or the
Member in order to enforce any right or remedy under this Agreement, Member
hereby submits to the jurisdiction of the United States District Court for the
Southern District of Iowa, or if such action or proceeding may not be brought in
Federal Court, the jurisdiction of the Iowa District Court in Polk County. If
any action or proceeding is brought by the Member seeking to obtain relief
against the Bank arising out of this Agreement and such relief is not granted by
a court of competent jurisdiction, the Member will pay all attorney’s fees and
court costs incurred by the Bank in connection therewith.

Section 14. Effective Date; Agreement Constitutes Entire Agreement. This
Agreement shall be effective on the date of execution of this Agreement by the
parties hereto (the “Effective Date”). Except as set forth in this paragraph,
this Agreement, together with the Member Policies and Procedures, The Master
Transaction Agreement and any applicable Confirmations dated on or after the
Effective Date, shall embody the entire agreement and understanding between the
parties hereto relating to the subject matter hereof and thereof. This Agreement
may not be amended except by written amendment executed by the Bank and the
Member. Each such Confirmation and the Member Policies and Procedures shall be
incorporated herein. Advances made by the Bank to the Member prior to the
effective date of this Agreement, and such Confirmations related thereto, shall
be governed exclusively by the terms of the prior agreements pursuant to which
such Advances were made, except that (i) any default thereunder shall constitute
default hereunder, (ii) Collateral furnished as security hereunder shall also
secure such prior Advances and (iii) the rights and obligations with respect to
such Collateral shall be governed by the terms of this Agreement and the Member
Policy and Procedures as amended, superseded or replaced from time to time.

Section 15. Section Headings. Section headings are not to be considered part of
this Agreement. Section headings are solely for convenience of reference, and
shall not affect the meaning or interpretation of this Agreement or any of its
provisions.

Section 16. Successors and Assigns. This Agreement shall be binding upon each of
the parties, successors and permitted assigns. The Member may not assign any
obligation hereunder without the prior written consent of the Bank. The Bank may
assign any or all of its rights and obligations hereunder or with respect to any
Advance or other indebtedness to any other party.

Section 17. No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise of any
right, power, or privilege or the exercise of any other right, power or
privilege.



--------------------------------------------------------------------------------

Section 18. Remedies Cumulative. The rights, powers, remedies and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
powers, remedies and privileges provided by law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
in its name by its duly authorized representatives as of the dates below.

 

PMT Insurance, LLC

Full Corporate Name of Customer By:  

/s/ Andrew Chang

Title:  

President

Date:  

6/16/14

FEDERAL HOME LOAN BANK OF DES MOINES By:  

/s/ Vonda Renfrow

Title:  

Vonda Renfrow

Collateral Risk Administration Manager

Date:  

4-7-15